Citation Nr: 0516168	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-12 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date, prior to January 1, 2002, 
for the grant of Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

M. Taylor







INTRODUCTION

The veteran had active service from June 1950 to June 1972, 
to include service in Vietnam.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Phoenix, Arizona, VA Regional Office (RO).   


FINDINGS OF FACT

1.  The veteran filed a claim for service connection on May 
11, 2001.  He served in Vietnam and died of lung cancer on 
May [redacted], 2001.

2.  Service connection for the cause of death was denied in 
June 2001.  In December 2004, DIC was awarded on a 
presumptive basis, from January 1, 2002, based on a change in 
law.  The effective date of the amendment was January 1, 
2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 
2002, for a grant of DIC have not been met.  38 U.S.C.A. 
§§ 1116, 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in January 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
appellant was also provided notice that she should submit 
pertinent evidence in her possession per 38 C.F.R. § 
3.159(b)(1).  She was advised of how and where to send this 
evidence and how to ensure that it was associated with her 
claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Accordingly, the 
Board concludes it should proceed, as specific notice as to 
what evidence the claimant could or should obtain has been 
provided in effect and no additional pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claims and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria & Analysis

The veteran died on May [redacted], 2001.  At the time of death, the 
law required that respiratory cancers become manifest to a 
degree of 10 percent or more within 30 years after the last 
date on which the veteran was exposed to an herbicide agent 
during active service for presumptive service connection.  

On June 6, 2001 the appellant filed a claim for DIC and 
service connection for the cause of death was denied in a 
June 2001 rating decision, based on a finding by the agency 
of original jurisdiction (AOJ) that lung cancer was not shown 
within the 30-year presumptive period.  Thereafter, there was 
a change in the law.  Specifically, on December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001).  
Section 201 of this Act eliminates the requirement that 
respiratory cancer become manifest within 30 years of the 
veteran's departure from Vietnam to qualify for the 
presumption of service connection based on exposure to 
herbicides.  The effective date of the amendment to 
38 U.S.C.A. § 1116 is January 1, 2002.  This is a 
liberalizing provision.  

In a December 2004 rating decision, the AOJ awarded DIC based 
on the amendment.  The effective date of a grant based on a 
liberalizing law or VA issue is no earlier than the date of 
change of law or VA issue.  38 C.F.R. § 3.114.  In this case, 
the law changed after the claim had been denied.  The 
effective date of the change in law was January 1, 2002.  
When a claimant is granted benefits based on liberalizing 
legislation, the effective date of the award is based on the 
facts found, but not earlier than the effective date of the 
liberalizing law.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114(a) (2004).  Furthermore, because the grant was 
based on a change in law,  Nehmer v. U.S. Veterans' Admin., 
712 F. Supp. 1404 (N.D. Cal. 1989) is not applicable. 


ORDER

Entitlement to an effective date, prior to January 1, 2002, 
for the grant of Dependency and Indemnity Compensation, is 
denied.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


